DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 03/30/2020. It is noted, however, that applicant has not filed a certified copy of the Chinese application as required by 37 CFR 1.55.
Specification
The abstract of the disclosure is objected to because the abstract does not include the technical disclosure of any improvement over the prior art. Correction is required. See MPEP § 608.01(b).
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 

Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Claim Objections
Claims 1 and 9 are objected to because of the following informalities: 
Claim 1 recites “having a shape is same as a shape of” in line 9. This is grammatically incorrect. The Examiner suggests --having a shape [[is]] the same as a shape of--.
A similar recitation in claim 9 is similarly objectionable.
Claim 9 recites “each of the touch electrode layer” in line 8. Only a single touch electrode layer has been previously recited. The Examiner suggests --each [[of the]] touch electrode [[layer]] unit--.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 9-14, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yao et al (US 20190369784 A1).

As recited in claim 2, Yao et al show that the hollow area is one of a circle (“may also be in a circular shape” [0045]; see circular shape of P2 and its corresponding circular hollow in Fig. 11, for example), an ellipse (it is noted by the Examiner that three shapes are recited in the 
Regarding claim 3: The product by process limitations in these claims are directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessman, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); In re Marosi et al, 218 USPQ 289; and particularly In re Thorpe, 227 USPQ 964, all of which make it clear that it is the patentability of the final structure of the product “gleaned” from the process limitations or steps, which must be determined in a “product by process” claim, and not the patentability of the process limitations.  Moreover, an old or obvious product produced by a new method is not a patentable product, whether claimed in “product by process” claims or not.  Note that the applicant has the burden of proof in such cases, as the above case law makes clear. In this case, the panel of Yao et al could have been gleaned from the recited process.
As recited in claim 4, Yao et al show that the touch electrode layer is made of opaque metal (“touch electrodes 30 are made of a metal material, which has … poor light transmittance” [0038]).
As recited in independent claim 9, Yao et al show a display panel, comprising: a substrate 00; an organic light-emitting layer 10 disposed on the substrate 00, the organic light-emitting layer 10 comprising a plurality of light-emitting units P01; an encapsulation layer (see layer between 10 and 30) disposed on the organic light-emitting layer 10; and a touch electrode layer 30 disposed on the encapsulation layer (see layer between 10 and 30), the touch electrode layer 30 comprising a plurality of touch electrode units (see each portion of 30 surrounding each 
As recited in claim 10, Yao et al show that the orthographic projection of the hollow area on the surface where the organic light-emitting layer located is outside the light-emitting unit (see Fig. 2, for example, which shows that boundaries of hollows are outside boundaries of light-emitting units).
Regarding claim 11: See teachings above for claim 2.
As recited in claim 12: Yao et al show that the non-hollow areas (see 30) in adjacent touch electrode units (see each portion of 30 surrounding each hollow area) are (electrically) connected to each other.
Regarding claim 13: The product by process limitations in these claims are directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessman, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); In re Marosi et al, 218 USPQ 289; and particularly In re Thorpe, 227 USPQ 964, all of which make it clear that it is the patentability of the final structure of the product “gleaned” from 
Regarding claim 14: See teachings above for claim 4.
As recited in claim 18, Yao et al show a display device comprising a display panel (“The present disclosure relates … in particular to a touch display panel and a touch display device” [0002]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yao et al (US 20190369784 A1).
Yao et al show a panel and device as described above.
As recited in claims 5 and 15, Yao et al are silent regarding whether the metal is one of aluminum, silver, or copper.
Official notice is taken of the fact that aluminum, silver, or copper were known metals prior to the effective filing date.
Moreover, the Examiner finds that aluminum, silver, or copper were predictable before the effective filing date.

As recited in claims 6 and 16, Yao et al are silent regarding whether the touch electrode layer is made of multilayer of a composite metal.
Official notice is taken of the fact that multilayer composite metals were known materials for touch electrodes prior to the effective filing date.
Moreover, the Examiner finds that multilayer composite metals were predictable before the effective filing date.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to use multilayer composite metals as the opaque conductive material of Yao et al. The rationale is as follows: one of ordinary skill in the art would have had reason to try any of the finite number of opaque conductive materials, including the recited opaque conductive metals, in the absence of criticality. 
As recited in claim 7, Yao et al are silent regarding whether the composite metal is a titanium aluminum titanium three-layer composite metal.
Official notice is taken of the fact that titanium aluminum titanium three-layer composite metal was known in the art for touch electrodes prior to the effective filing date.
Moreover, the Examiner finds that titanium aluminum titanium three-layer composite metal was predictable before the effective filing date.
. 
Claims 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yao et al (US 20190369784 A1) as applied above, and further in view of Heo et al (US 20170344165 A1).
Yao et al show a panel and device as described above.
As recited in claims 8 and 17, Yao et al are silent regarding whether the encapsulation layer comprises a first inorganic encapsulation layer, an organic encapsulation layer, and a second inorganic encapsulation layer stacked from bottom to top.
Regarding claims 8 and 17, Heo et al teach that “the passivation layer and/or the encapsulation layer may have a structure in which an organic film and an inorganic film are alternately laminated. The inorganic film functions to block permeation of moisture or oxygen, and the organic film functions to flatten a surface of the inorganic film. The encapsulation layer may be formed as a plurality of thin films. This is because the plurality of thin films increases and complicates a permeation path of moisture or oxygen as compared with a single layer, which makes it difficult for moisture/oxygen to permeate into the organic light emitting diode” [0060].
Moreover, the Examiner finds that alternately stacked layers of inorganic and organic encapsulation layers were predictable before the effective filing date.
It would have been obvious to one of ordinary skill in the art at the time of Applicant’s effective filing date to arrive at the recited sequence of alternately stacked inorganic and organic encapsulation layers in the course of routine design choice. The rationale is as follows: one of . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE ANNE WATKO whose telephone number is (571)272-7597. The examiner can normally be reached Monday approx. 1PM-5PM, Tuesday approx. 1PM-2PM and 3PM-6PM, Wednesday approx. 3PM-6PM, Thursday approx. 1PM-2PM and 3PM-6PM, and Friday approx. 3PM-7PM, flexing as needed.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


JULIE ANNE WATKO
Primary Examiner
Art Unit 2627



/Julie Anne Watko/Primary Examiner, Art Unit 2627                                                                                                                                                                                                        
02/12/2022